Citation Nr: 1711785	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1978 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a hearing before a Decision Review Officer at the RO in June 2012.  The claim was remanded by the Board in September 2015 in order to schedule the Veteran for a requested Board hearing, which was conducted via videoconference before the undersigned Veterans Law Judge in November 2016.  Transcripts of both hearings are of record.  


FINDINGS OF FACT

1.  The Veteran's combined rating for service connected disabilities was 60 percent from June 17, 2009, 70 percent from May 14, 2010, 80 percent from September 9, 2014, 100 percent from October 23, 2014, 80 percent from June 1, 2015, and 90 percent from May 12, 2016.  

2.  For the period of the claim prior to May 14, 2010, the Veteran did not meet the schedular requirements for a TDIU and his service-connected disabilities, alone, did not render him unable to secure and follow a substantially gainful occupation, even when considering his education and occupational history.

3.  Resolving reasonable doubt in the Veteran's favor, the evidence of record demonstrates that his service-connected disabilities rendered him unable to     secure and follow a substantially gainful occupation as of May 14, 2010.


CONCLUSION OF LAW

As of May 14, 2010, but no earlier, the criteria for a total disability rating based       on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify     was satisfied by a letter in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, records from the Social Security Administration (SSA), and VA examination reports.  The Veteran was afforded a hearing before a DRO and before the Board and copies of the transcripts are of record.  There is no allegation that the hearings provided to the Veteran were deficient in any way and further discussion of the adequacy of the hearings is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

A total rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating          in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. § 4.16 (a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration may be given to the Veteran's level of education, special training,   and previous work experience in arriving at a conclusion, but not to his age or to     the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  

Where the percentage requirements for TDIU are not met, a total disability rating may be assigned on an extraschedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities. 38 C.F.R. § 4.16(b). The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance. Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service or designee.  See Bowling v. Principi, 15 Vet. App. at 1, 10 (2001).

The Veteran submitted his informal claim for a TDIU to the RO in June 2009, and a formal claim for entitlement to a TDIU was received at the RO in July 2009.  For the period of the claim prior to May 14, 2010, the Veteran was service connected for: status post fracture of right ankle, with Achilles tendon reconstruction and internal fixation, surgical ankylosis of the right ankle, to include arthritis (rated     as 30 percent disabling); hypertension (rated as 10 percent disabling); follicular atopic dermatitis and perifollicular eczema (rated as 10 percent disabling); left knee degenerative joint disease (rated as 10 percent disabling); right knee degenerative joint disease (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); and spondylosis of L5, residuals of right wrist fracture, bilateral hearing loss, residual surgical scars of right ankle, and shortened right tibia, all rated as noncompensable.  The Veteran's combined evaluation for service-connected disabilities for the period prior to May 14, 2010 was 60 percent.  Accordingly,       the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R.         § 4.16(a)(2) were not met since the Veteran's combined rating was only 60 percent and he did not have a single disability rated as 60 percent disabling.  

Subsequent to May 14, 2010, service-connection was established for peripheral neuropathy of the right lower extremity (rated as 10 percent disabling from September 9, 2014 and 40 percent disabling from May 12, 2016); left knee instability (rated as 10 percent disabling from May 14, 2010); right knee instability (rated as 10 percent disabling from May 14, 2010); and osteoarthritis of the right shoulder (rated as 10 percent disabling from November 2, 2011).  The combined evaluation for service connected disabilities was 70 percent from May 14, 2010, 80 percent from September 9, 2014 (exclusive of a temporary total rating from October 23, 2014 to June 1, 2015 for surgical convalescence) and 90 percent from May 12, 2016.  Accordingly, beginning May 14, 2010, the Veteran met the schedular criteria for a TDIU.

In June 2009, the Veteran reported that he was going to be released from his job because of the condition of his knees.  See VA Form 119.  In a July 2009 VA Form 21-4138, he reported that he was currently a corrections officer, which required walking, standing, climbing stairs, and stooping, and that he had been told by his doctor that he was unable to do these things well.  The Veteran also reported that his osteoarthritis had gotten so that he was impeded from doing his job.  

The Veteran submitted a formal claim for entitlement to a TDIU in July 2009.  He reported that osteoarthritis was the service-connected disability preventing him from securing or following any substantially gainful occupation.  He indicated that his disability affected full time employment as a correctional officer on March 23, 2009, and that he became too disabled to work and last worked full time on July     1, 2009.  The Veteran also indicated that he had left his last job because of his disability and had not tried to obtain employment since becoming too disabled to work.  He reported four years of high school education and had not had any other education or training before or since becoming too disabled to work.  See VA Form 21-8940.  

In an undated letter received in July 2009, the Veteran's VA physician, Dr. S.D., wrote that he had been her patient since May 2008 and was suffering from severe   and progressive osteoarthritis of his bilateral knees.  The physician indicated that the Veteran was unable to continue to perform his routine job duties as a correctional officer; specifically, he could not stand for more than 15 minutes, walk more than 100 yards, stoop, bend, or lift objects weighing more than 30 pounds without significant exacerbation of his medical condition.  

A September 2009 VA Form 21-4192 from the Veteran's employer, Central Prison, reported that the Veteran had worked there from July 28, 2008 until July 2, 2009, when he left for "personal reason."  He was not receiving or entitled to receive any sick, retirement or other benefit.  

The Veteran underwent several VA examinations in September 2009.  It was determined that his predominantly high frequency hearing loss should not affect physical and sedentary employment; that there was no limitation in sedentary             or physical employability due to hypertension; and that the right knee and right      ankle disorders would limit him to positions that involve just occasional walking      and standing, but would have no limitation on his ability to perform sedentary employment.  During a December 2009 VA examination to establish service connection for a left knee disorder, the Veteran reported that he was unable to continue his occupation as a correction officer since he could no longer walk     greater than 100 yards or stand greater than 15 minutes.  The impact on occupational activities noted were decreased mobility, problems with lifting and carrying, and pain.  

In a May 2010 VA Form 21-4138, the Veteran reported that he left his most recent employment because his service-connected bilateral knee condition had negatively impacted his ability to effectively perform his duties as a prison guard. He asserted that instead of walking around the prison pods supervising inmates per his job description, he had a sedentary position.  He indicated that he had requested light duty status and worked in the control room for three months as a result of that request.  The Veteran also reported that when his employer reported he left for personal reasons, it was because he thought he was no longer effective as a prison guard, his doctor thought he should not work that job any longer and informed Central Prisons, and he was ultimately forced to resign due to medical reasons.  

In a July 2010 VA Form 21-4138, the Veteran reported he had worked as a correctional officer from August 1992 until July 2009.  He asserted that due 
to the nature of the job, it required him to stand for long periods of time, stoop, continuously walk, run, lift, and sometimes crawl.  The Veteran further asserted that the nature of the disabilities for which he was service-connected all played a part in his inability to do the job, or any other job, adequately and professionally.  He indicated that he was not able to be a correctional officer anymore and that it was difficult at his age to begin a new career when his disabilities cause him to      see doctors often, which interferes with seeking and maintaining a job.  

Records from the South Carolina Vocational Rehabilitation Department include a comprehensive services multi-disciplinary evaluation summary conducted between November 21, 2010 and December 17, 2010.  The final recommendation, completed on December 20, 2010, was that the Veteran would obtain employment as a customer service clerk.  He would not need additional training or special skills for this vocation, but would need accommodations, to include rehabilitation technology, miscellaneous training; counseling and guidance, and job readiness training.  The justification was that the Veteran would need assistance with job leads as this was a new career.  The department determined it was unable to continue its involvement with the Veteran in May 2012 because he would not be returning to the workforce at that time.  

During a February 2011 VA general medical examination, the examiner provided an opinion that the Veteran could not engage in any type of employment activities that require prolonged standing or walking due to the degenerative joint disease     of his knees and right ankle; that he cannot engage in any physical employment activities that require him to lift or carry heavy loads due to these conditions; and that the examiner was in agreement with the Veteran's VA physician that the Veteran most likely can no longer successfully engage in his previous occupation  as a corrections officer due to his degenerative joint disease of his knees and right ankle.  However, the examiner also provided an opinion that these conditions       did not appear to preclude the Veteran from being able to secure and maintain substantially gainful employment of a sedentary nature.  In fact, the Veteran told  the examiner on the day of the examination that he was actively trying to obtain     this type of employment.  

In his August 2011 VA Form 9, the Veteran reported that he was willing to work and had cooperated with vocational rehabilitation services, but he believed he was unemployable due to his service-connected disabilities.  

During a November 2011 thoracolumbar spine Disability Benefits Questionnaire (DBQ), the Veteran reported that since retiring in 2009, he had not had any significant problems with his back.  When working, he periodically had flare-ups with his low back.  

The Veteran presented testimony at the RO in June 2012.  He reported he had worked as a correctional officer from 1992 until 2009, when he had to leave due     to problems with his knees and his doctor telling him he could no longer perform that duty with his knee problems.  The Veteran testified that he had gone through vocational rehabilitation and had been prepared for sit-down security and driving jobs, but received no responses after submitting several applications.  In regards    to problems he was having with his service-connected disabilities, the Veteran testified that if he stood for a long period of time or walked a very long distance,    his would swell up.  He asserted he could only walk about 100 yards and stand for about 10 minutes.  If he was sitting up straight for a long period of time, he had numbness in his legs and had the same sensation if he sat/slouched down.  If he walked stairs, he had to hold the railing or turn sideways because he could not put pressure on his right foot and had to alternate his steps.  The Veteran testified that he had no training other than the job he was doing, which was why he enrolled in vocational rehabilitation, but he could not find anything.  

During a July 2012 VA shoulder and arm conditions DBQ, it was determined that the Veteran's right shoulder condition impacted his ability to work due to pain with his arms above his shoulders.  

During DBQs conducted in May 2015, it was determined that the Veteran's neuropathy of the right lower extremity and right ankle disability caused partial impairment of physical activities of employment such as running, jumping, climbing, walking long distances, and prolonged standing.  The same finding was made in regards to the right ankle during a November 2016 VA ankle conditions Disability Benefits Questionnaire (DBQ).  

During a November 2016 VA hearing loss and tinnitus DBQ, the Veteran reported that his hearing loss and tinnitus impacted ordinary conditions of daily life, including ability to work, because he could not hear some things the first time and his tinnitus was very disturbing, with continued ringing and fog sounds noise.  

The Veteran presented testimony at a Board videoconference hearing in November 2016. He reported that he had over 14 years of military experience with an occupational specialty of tactile field radio mechanic, which meant he installed radios in tanks and tactile vehicles.  He had gone to communication school in order to do that work.  After leaving the military, the Veteran worked as a correctional officer from 1992 until 2009.  It was the only job that he had since the military.  The Veteran reported that he had never held a desk job and had not obtained any type of skills that would put him at          a desk job, like answering phones or doing secretarial-type work.  He also had not         had any vocational training relating to a desk job.  His highest level of education was twelfth grade.  The Veteran testified that he had gone to vocational rehabilitation to try and get a job, and had applied for any job, but was not successful in getting anything.  In regards to whether he could do a desk job,   the Veteran testified that he had problems, to include sciatic nerve problems and neuropathy, that result in him only being able to sit in certain positions for a period of time and also cause problems with standing, prolonged standing, and walking long distances.  

During a December 2016 peripheral nerves conditions DBQ, the Veteran reported that his peripheral neuropathy of the right lower extremity impacted ordinary conditions of daily life, including ability to work, because he could not walk on uneven ground; as a consequence, he could not negotiate stairs or lift over 20 pounds without losing balance.  

Records from the Social Security Administration indicate that the Veteran was granted disability benefits for a disability that began on July 2, 2009.  The primary diagnosis was osteoarthritis and allied disorders; the secondary diagnosis was obesity.  A September 2009 physical residual functional capacity assessment indicates that      the postural limitations for climbing, balancing, stooping, kneeling, crouching, and crawling were due to morbid obesity and osteoarthritis of the knees.  It was noted    that there would be a limitation on unprotected heights due to morbid obesity. It was further noted that the opinion provided by the Veteran's VA physician was given great weight as it was by the regular treating physician and was consistent with the medical evidence in the file.  It was also noted that the Veteran's standing limitation was more severe than is warranted based on the medical evidence of record, and        that his knee pain and osteoarthritis was exacerbated by his morbid obesity.  The examiner opined the totality of the objective evidence supported an essentially sedentary residual functional capacity.  

Upon review of the record, and after resolving all doubt in the Veteran's favor, the Board finds that for the period of the claim from May 14, 2010, entitlement to a TDIU is warranted.  As noted above, the Veteran met the schedular criteria for        a TDIU from that date, with a combined rating of 70 percent disabling for all disabilities, and orthopedic disabilities combining to represent the single 40 percent disability requirement.  38 C.F.R. § 4.16(a).   

In support of this conclusion, the Board notes the February 2011 VA examiner opinion the Veteran could not engage in any type of employment activities that require prolonged standing or walking due to the degenerative joint disease of his knees and right ankle, that he cannot engage in any physical employment activities that require him to lift or carry heavy loads due to these conditions, and that the Veteran most likely can no longer successfully engage in his previous occupation     as a corrections officer due to his degenerative joint disease of his knees and right ankle.

However, for the period of the claim prior to May 14, 2010, the Board notes the Veteran does not meet the schedular criteria for a TDIU, as his combined rating for multiple disabilities is 60 percent, rather than a single disability rated at 60 percent.  While there is medical evidence that the Veteran could not continue his occupation   as a corrections officer during that period, the evidence does not reflect the Veteran was unable to perform sedentary employment at that time.  Indeed, the records from SSA indicate that his functional limitations were also due to morbid obesity and that the totality of the evidence supported an essentially sedentary capacity.  Moreover,    the Veteran noted in a July 2010 VA Form 21-4138 that he was not able to be a correctional officer anymore and that it was difficult at his age to begin a new career when his disabilities cause him to see doctors often, which interferes with seeking      and maintaining a job.  However, age cannot be considered as a factor in determining entitlement to a TDIU.  As the Veteran did not meet the schedular requirements for      a TDIU prior to May 14, 2010, and the evidence indicates the Veteran's functional limitations at that time were also due to morbid obesity, referral for extraschedular consideration for entitlement to a TDIU for the period of the claim prior to May 14, 2010 is not warranted.  



ORDER

For the period of the claim prior to May 14, 2010, entitlement to a TDIU due to service-connected disabilities is denied.

From May 14, 2010, entitlement to a TDIU due to service-connected disabilities is granted, subject to the regulations controlling disbursement of VA monetary benefits.



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


